COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Larry Thomas Doral v. The State of Texas

Appellate case number:     01-14-00393-CR

Trial court case number: 1393714

Trial court:               351st District Court of Harris County

        Appellant, Larry Thomas Doral, has filed a “Motion to Dismiss Appeal” and, proceeding
pro se, has filed a separate motion requesting that that his appeal be disposed of as quickly as
possible. We dismiss appellant’s pro se motion and deny the motion to dismiss the appeal.

         After appellant’s appointed counsel failed to file a brief, we abated this case and
remanded it to the trial court to determine whether appellant wished to prosecute his appeal and,
if he wished to prosecute his appeal, determine whether his appellate counsel, Arden J. Morley,
had abandoned the appeal. On remand, the trial court held a hearing at which appellant testified
that he still wished to pursue his appeal in this case and wished the court to appoint a lawyer to
represent him on appeal. At the end of the hearing, the trial court stated its findings that appellant
wished to pursue the appeal and is indigent. On May 21, 2015, the district clerk filed in this
Court a supplemental clerk’s record that includes the trial court’s orders granting Arden J.
Morley’s motion to withdraw as counsel for appellant and appointing Melissa Martin of the
Harris County Public Defender’s Office to represent appellant on appeal. On June 18, 2015, we
reinstated this case on the Court’s active docket.

        On May 11, 2015,while the appeal was abated, appellant, proceeding pro se, filed a
motion requesting that this appeal “be disposed of as quickly as possible to begin the process of
transfer to TDC in order to receive my TDC-ID and to prepare for my next parole review.” As
stated above, the trial court has appointed counsel to represented appellant in this appeal.
Appellant is not entitled to hybrid representation. See Scheanette v. State, 144 S.W.3d 503, 505
n.2 (Tex. Crim. App. 2004). Accordingly, appellant’s pro se motion, filed on May 11, 2015, is
dismissed.

       Also while the appeal was abated, appellant, through his counsel, filed a motion to
dismiss the appeal. The motion, however, is not signed by appellant. See TEX. R. APP. P. 42.2(a)
(providing that voluntary motion to dismiss in criminal case must be signed by appellant and his
or her attorney). Attached to the motion is a letter, which the motion states is appellant’s letter
“requesting that the [Harris County Public Defender’s Office] move to dismiss his appeal.” The
attached letter is not signed by appellant and does not include a request that his appeal be
dismissed. The letter states only appellant’s request that the appeal “be disposed of as quickly as
possible to begin the process of transfer to TDC in order to receive my TDC-ID and prepare for
my next parole review.” Accordingly, the motion to dismiss, filed on June 8, 2015, is denied.
See TEX. R. APP. P. 42.2(a).

       The Court will consider any future motion filed in compliance with Texas Rule of
Appellate Procedure 42.2(a).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: June 23, 2015